

Exhibit 10.68


CONSTRUCTION AGREEMENT WITH A FIXED GLOBAL PRICE


By this private instrument, on the one hand,


NACCO MATERIALS HANDLING GROUP BRASIL LTDA., a legal entity of private law
registered with the CNPJ/MF under No. 57.014.896/0001-85, with head offices in
the City of São Paulo, State of São Paulo, at Avenida das Nações Unidas, No.
22.777, Bairro Santo Amaro, herein represented by its president, HUGO MORAES
BARROS, Brazilian, engineer, married, bearer of Brazilian identity card No.
7.772.886/SSP-SP, and registered with the CPF/MF under No. 026.994.588-13,
hereinafter referred to as “CONTRACTING PARTY”;


and, on the other hand,


CONSTRUTORA TODA DO BRASIL S/A, a legal entity of private law registered with
the CNPJ/MF under No. 43.362.441/0001-46, with head offices in the City of São
Paulo, State of São Paulo, at Rua Manoel de Nóbrega, No. 1.280, 3rd floor,
herein represented by its president, SATOSHI MIKAMI, architect, married, bearer
of identity card RNE No. V 762238-V, and registered with the CPF/MF under No.
234.929.418-85, and its manager-director TETSUYA YAMADA, graduate in literature,
married, bearer of identity card RNE No. V726273-X and registered with the
CPF/MF under No. 234.669.328-66, hereinafter referred to as “CONTRACTOR”;


Whereas the CONTRACTING PARTY is the owner of a 62,296m2 area located in the
City of Itu, State of São Paulo, at Rodovia Presidente Castelo Branco (SP-280),
Km 76 + 447.84m, registered under Title Record [Matrícula] nr. 084829 with the
Land Registry of the Judicial District of Itu – SP ("Property”);


Whereas the CONTRACTING PARTY intends to implement on such Property a new
industrial facility for the production of electric and combustion forklifts,
including factory areas, a technical office, a painting room, restaurant,
clinic, parts storage area, changing and leisure rooms, a utilities sector, as
well as lobbies and parking areas, amounting to a total area for construction
estimated at 15,000m2 (“Project”);



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------





Whereas the CONTRACTING PARTY has accepted the CONTRACTOR’s business proposal,
the last consolidated version of it is dated of October 30 2013 under the number
12.762/12-M, that forms an integral part of this Agreement and a complementary
part thereof in the form of Annex I (“Business Proposal”), for the full
execution of the work required for the construction and implementation of the
Project, under the terms and conditions outlined in the plans attached hereto,
for such purposes supplying all the required workforce, services, materials and
equipment, as well as rendering all the services required for the work to be
performed and/or arising there from (“Work”) and, upon termination of such,
obtaining the full regularization from any and all relevant authorities in any
area or sphere for the construction and implementation of the Project;


The Parties hereby enter into this “Construction Agreement With a Fixed Global
Price” (“Agreement”), which shall be governed by the clauses and conditions
below, which the Parties undertake to fulfill.
1.PURPOSE
1.1.    The purpose of this Agreement is the rendering of services and supply of
workforce, material and equipment by the CONTRACTOR, under a construction
agreement with a fixed global price, in the terms and conditions of the Business
Proposal, for the construction and implementation of the Project.
1.1.1. The scope of the services here contracted, in addition to those outlined
in the Business Proposal, includes possible loss of materials, as well as the
costs of application, consumer and finishing materials, machines, equipment,
accessories, tools, vehicles, transport in general, loading and unloading,
moving of equipment and materials within the area of the Project freight,
supervision, security, service management, tests, inspections during the
possible acquisition and production of equipment, enabling the execution of the
CONTRACTING PARTY’s tests, any and all costs and charges in relation to the
possible importation of materials, direct and indirect workforce, always duly
registered, social security, labor and social security charges, remunerations,
accommodation and overnight stays, personal transport, meals, individual and
collective protection equipment, uniforms, mobilization and demobilization,
insurance herein indicated, taxes, duties, fees, earnings, papers, printing,
consumer materials, maintenance and cleaning materials, energy consumption,
water, expenses on communication; in summary, any and all costs necessary



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



and relevant to the construction and implementation of the Project, be they
inherent or related and which are not expressly excluded from this Agreement.


1.2.    Furthermore, the services to be rendered by the CONTRACTOR shall include
the preparation of all definite architectural projects, both the basic and the
executive, as well as obtaining their respective approvals from the relevant
bodies, including the local Municipality and the Fire Department.
1.3.    The scope of the services hereunder shall include, furthermore, the
obtaining by the CONTRACTOR of all necessary permits and licenses for the
execution of the Work of the Project, as well as those related to the approval
of the Work of the Project and its respective construction, including but not
limited to the Occupancy License (“Habite-se”) and the Fire Department
Inspection Certificate.
1.4. The CONTRACTOR shall render the services that are contemplated hereof with
the aim of meeting the best standards in terms of the deadline, quality and
cost, as well as in terms of complying with all applicable legislation and the
technical specifications of the Brazilian Association of Technical Standards
(“ABNT”), the public service concessionaires and other applicable service
providers, including, but not limited to, the positions adopted by the
municipal, state and federal authorities, especially in relation to the
applicable environmental and civil legislation, as well as others applicable to
the Work of the Project, in accordance with the annexes which form an integral
part of this Agreement, such as listed below:
Annex I – Business Proposal and its annexes;
Annex II – Plans and Specifications for the Work of the Project;
Annex III – Physical and Financial Chronogram;
Annex IV – List of Materials and Services to be directly invoiced to the
CONTRACTING PARTY;
Annex V – Chronogram of “Milestone Dates”.
1.5. The CONTRACTOR declares, for all purposes of the law, that it was
responsible for the preparation of all the plans already executed, and all the
ANNEXES, which are part of this Agreement, having examined them in detail,
especially in terms of its enforceability,



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



security and the final guarantee of the quality of the services here contracted,
such being understood in their entirety. The CONTRACTOR declares that the plans
meet all statutory and regulatory requirements set out by Brazilian Law. The
CONTRACTOR hereby formally accepts them, declaring that it is able to execute
them in the manner outlined in the ANNEXES hereto, as well as all the other
guidelines established by the CONTRACTING PARTY, taking responsibility for the
correct execution of the Project and, after its conclusion, for its solidity and
security, under the terms of the current applicable legislation.
1.6. The CONTRACTOR hereby declares that it is aware of and in agreement that
the detailed definitive plans to be presented for the approval of the Project
before the relevant bodies shall involve only the information contemplated in
the ANNEXES hereto and that any and all alterations required to such detailed
definitive plans shall be previously submitted to the examination and approval
in writing of the CONTRACTING PARTY. Once the definitive plans are approved by
the relevant bodies, no alteration in the execution of the plans is permitted
or, therefore, in the execution of the Project, with such a possibility of
alteration only being admitted with the prior and express approval in writing of
the CONTRACTING PARTY, as well as of the relevant bodies, as the case may be.
Should the CONTRACTOR understand that there are technical contributions that may
require a possible modification and/or adjustment to the plans and execution of
the Work of the Project, the CONTRACTOR will communicate this understanding to
the CONTRACTING PARTY, which shall analyze it and inform its position in writing
on the matter.
1.7. The CONTRACTOR further declares that it is aware of the local conditions
and has a full understanding of the nature of the land conditions upon which it
shall be executing the contracted services, as well as all the difficulties and
restrictions involved in its execution. The CONTRACTOR also declares that the
quote that led to this Agreement was drafted following a detailed inspection and
analysis of such conditions, difficulties and restrictions, and cannot,
therefore, allege a lack of knowledge of any services, prices or conditions of
execution, to justify any possible additional costs, delays or restrictions in
the performance of the Work of the Project.
1.7.1. Notwithstanding the provision established in the previous clause, the
Parties hereby agree that the days in which the services of the Work are halted
due to the rain and its effects, such being duly proven to have affected the
progress of the Work, shall be added



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



to the term for the conclusion of the Work of the Project, provided that such
are registered in the “Works Log” book and recognized by the CONTRACTING PARTY
or its representative under the terms established herein.


1.8. The CONTRACTING PARTY may, at any time, introduce modifications to the plan
as well as specifications or services. In this case, the Parties undertake to
examine the necessity of obtaining prior approval from the relevant authorities,
being the CONTRACTOR responsible for drafting the relevant quote and the
chronogram for the performance of such modifications. The CONTRACTOR shall
submit the relevant quote and the chronogram for the performance of such
modifications for the approval of the CONTRACTING PARTY within a maximum of ten
(10) days as from the CONTRACTING PARTY’s request. The CONTRACTING PARTY shall
have ten (10) business days to analyze and approve, in writing, the relevant
quote and the chronogram for the performance of such modifications. If the
Parties decide to implement the modifications requested by the CONTRACTING
PARTY, they hereby agree that, unless in the event of an express and in writing
disclaimer of the CONTRACTING PARTY, the term for implementing the architectural
projects shall not be amended, as well as agree that the CONTRACTOR shall be
responsible for obtaining the approval of the relevant bodies, if such approvals
are required.
1.9. CONTRACTOR will comply with all policies and procedures of CONTRACTING
PARTY including but not limited to security safety, and the CONTRACTING PARTY’s
Business Partner Code of Conduct, available at www.hyster-yale.com and shall
refrain from engaging in any illegal, unethical or deceptive practices.
CONTRACTOR is not a party to any agreement, nor subject to any order, which (i)
would prohibit or limit CONTRACTOR’s ability to provide the services
contemplated under this Agreement, and to fully utilize all information,
knowledge, and relationships known to CONTRACTOR, or (ii) might expose
CONTRACTOR or CONTRACTING PARTY to any proceeding for damages or injunctive
relief in connection with the execution and performance of this Agreement.
1.10. CONTRACTOR shall adequately protect CONTRACTING PARTY’s property and
adjacent properties. CONTRACTOR, in performing the work, shall not interfere
with the CONTRACTING PARTY’s business operations and will use its best efforts
to reduce or minimize any interruption of CONTRACTING PARTY’s activities.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



1.11. CONTRACTOR affirms that it has not and agrees that it will not, in
connection with the Services to be provided pursuant to this Agreement or in
connection with any other business transactions involving CONTRACTING PARTY,
make or promise to make any payment or transfer anything of value, directly or
indirectly (i) to any government official or employee (including employees of
government owned or controlled corporations) or any relatives of such persons;
(ii) to any political party, official of a political party or candidate for any
such government or political party office; or (iii) to any other person or
entity if such payment or transfer would violate the U.S. Foreign Corrupt
Practices Act or the laws of the country in which made. CONTRACTOR further
acknowledges that it is the intent of the parties that no payments or transfers
of value shall be made which have the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, or other unlawful or
improper means of obtaining or retaining business, including but not limited to
for the purpose of (i) influencing any act or decision by such person in his or
her official capacity, or (ii) inducing him or her to use his or her influence
with a government to affect, either by action or inaction, any act or decision
of such government to obtain or retain business for the benefit of CONTRACTING
PARTY. Notwithstanding anything to the contrary provided herein, any breach of
this Clause by CONTRACTOR shall constitute a material default under this
Agreement and shall entitle CONTRACTING PARTY to immediately terminate this
Agreement without liability to CONTRACTOR.
2. TERM
2.1. The term for the execution and approval of the definitive plans of the
Project before the relevant bodies shall be 2 (two) months counting from the
date of this Agreement.
2.2. The term for the implementation and execution of the Work of the Project
shall be 9 (nine) months, counting as from the CONTRACTING PARTY’s authorization
for the start of the execution of the Work, whilst the date for the final
conclusion of the Project, with the respective definitive acceptance of the
services here contracted by the CONTRACTING PARTY, Municipal, State and/or
Federal bodies (including environmental bodies), concessionaires of public
services and similar, shall take place within the 9 (nine) months term above
mentioned.
2.3. This term may only be extended should the Parties arrange for such by means
of a Terms of Amendment to be signed by their legal representatives prior to the
expiry of the initial term mentioned in Clauses 2.1 and 2.2. above.
2.4 The partial terms for execution of each stage of the Project Work are those
established in the Milestone Dates Chronogram, as outlined in ANNEX V herein.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



2.5. Any delay by the CONTRACTOR in its compliance with the above-mentioned
term, or with that of the Milestone Dates, shall mean that the CONTRACTING PARTY
shall have the right not to approve the respective measurements and, therefore,
not to make the respective resources available and not to authorize the payment
of those installment(s) of the price contemplated in this Agreement that are due
to mature, for a period of time equal to the recognized delay, payment of which
shall be made once the CONTRACTOR’s delay has been amended, without interest,
monetary adjustment or any other adjustment being applied, without prejudice to
the applicability of the fine or penalty for termination established for cases
or delay or non-compliance, as per the terms of this Agreement.
2.6. The CONTRACTING PARTY may, at its own discretion, request revisions to the
chronograms, which shall be performed by the CONTRACTOR within the deadlines
established by the CONTRACTING PARTY.
2.7. Given that the deadline for the conclusion of the services here contracted
is an essential factor of this Agreement, the Parties hereby agree that any
possible delay in the execution of the services shall lead to the application of
the fines outlined in Clause 7 herein, without prejudice to the possibility of
the CONTRACTING PARTY choosing to terminate this Agreement and to contract a
third party company to complement the execution of the scope of this Agreement.
2.8. The noncompliance with the deadlines established herein shall only be
permitted by the CONTRACTING PARTY when grounded in a proven reason stemming
from an Act of God or force majeure, under the terms of article 393 of the
Brazilian Civil Code. Subject to the provisions set out in Clause 2.11 below,
under such a scenario, the CONTRACTOR pledges to exert its best efforts to make
up the time in arrears.
2.9. For the effects of the contracting arranged herein, the Parties agree that
an Act of God or force majeure is an event caused by events outside its control,
including but not limited to wars, domestic revolutions or disturbances to the
public order, earthquakes, fires and explosions and other phenomena that is
exceptional to the natural order.
2.10 Any judicial decisions that determine the suspension or stoppage of the
services, or, furthermore, that interfere in any way with the execution of this
Agreement, shall be considered to be the same as those cases of force majeure
described in this clause, except in the case the CONTRACTOR is responsible for
or has contributed to the event.
2.11 Should the fact mentioned as being an Act of God or force majeure make it
impossible to entirely fulfill the services for more than thirty (30)
consecutive days, the CONTRACTING PARTY may opt to terminate the Agreement,
without any onus or penalty, regardless of prior communication.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



2.12. The Parties agree that the occurrence of the events outlined below shall
not be understood as being an Act of God or force majeure in any circumstance:
(i) Late delivery of materials caused by manufacturing congestion, excess of
demand in the market, or by inefficiency or other similar acts;


(ii) Delays resulting from breakage, loss or expiry of materials, when such
effects have not been caused by an Act of God or force majeure being duly proven
and outlined in currently applicable legislation;
(iii) Delays caused by inefficiency on the part of the CONTRACTOR;
(iv) Personnel strike action, directly or indirectly related to the CONTRACTOR
and to the execution of this Agreement, unless such strike arises from adherence
to a sector-based and/or regional or national strike, as long as it is evidenced
that it has affected the execution of the Work of the Project;
(v) Exchange and price variations or other costs;
(vi) Failure in obtaining governmental and/or environmental body authorizations
that have not been affected by a change in the legislation during the course of
this Agreement;
(vii) Adversities and/or problems arising from geological, hydrological or
geotechnical issues, that have been detected in the drilling survey previously
conducted on the Property and known by the CONTRACTOR;
(viii) The condition of the construction area, except for a halt in activities
caused by archeological, paleontological or mineral reasons;
(ix) Financial problems on the part of the party that alleges an event caused by
an Act of God or force majeure;
(x) Suspension or lack of transport, except that of a regional or national
nature which affect the manufacture and delivery of materials and raw materials.
2.13. The CONTRACTOR shall communicate the occurrence of any of the
above-mentioned facts to the CONTRACTING PARTY, in writing, and with evidenced
grounds, within forty eight (48) hours.
2.14. Acceptance by the CONTRACTING PARTY of the reasons presented by the
CONTRACTOR, in accordance with Clause 2.12 above, shall mean an extension of the
contractual period for the activities affected, for, at most, the same number of
days as those affected by the delay that the CONTRACTING PARTY has accepted as
being justified by the CONTRACTOR, without prejudice to the provisions mentioned
earlier in this Clause.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



2.15. Any possible claims in relation to the extension of the term required
during the execution of the Agreement, shall be justified and formally presented
by the CONTRACTOR within seventy two (72) hours of the triggering event, under
the penalty of not being considered as having effect.


2.16. Subject to provisions set out in Clause 1.8 above, the execution by the
CONTRACTOR of any possible additional or modifying services shall not mean the
extension of the terms here established, unless the CONTRACTING PARTY considers
the alteration of the terms to be fair in relation to a significant increase or
alteration of the services.
2.17. Any possible alteration of the terms established herein shall not imply
any alteration or increase in the prices agreed in this Agreement. In the event
that the mentioned alteration is caused by the CONTRACTOR and, at its sole
discretion, the CONTRACTOR decides that the work should be executed during
periods different to those pre-arranged, such as on Saturdays, Sundays or at
night times, in order to allow the deadlines established herein to be met, they
shall be recognized as simple liberality on the part of the CONTRACTOR, not
leading to any variation in the prices here agreed, or any obligation on the
part of the CONTRACTING PARTY to remunerate the CONTRACTOR in addition to that
agreed upon herein.
3. REMUNERATION
3.1. The Work shall be executed for the fixed global price of R$ 39,500,000.00
(thirty nine million and five hundred thousand Reais), in local currency, such
sum to be paid as following:
the amount of R$ 4,740,000.00 (four million, seven hundred and forty thousand
Reais), corresponding to 12% (twelve per cent) of the above-mentioned price, to
be paid in accordance with Clause 4.1 of this Agreement;


(i) the amount of R$ 32,785,000.00 (thirty two million, seven hundred
eighty-five thousand Reais), corresponding to 83% (eighty-three per cent) of the
above-mentioned price, to be paid in strict observance of the monthly
measurements, which shall comply with the Physical and Financial Chronogram
(ANNEX III), in accordance with Clause 4.2 and followings of this Agreement;





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



(ii)the remaining balance in the amount of R$ 1,975,000.00 (one million, nine
hundred seventy-five thousand Reais), corresponding to 5% (five per cent) of the
above-mentioned price, to be paid when the work is definitively concluded, in
accordance with Clause 6 of this Agreement;


3.2 The above-mentioned global amount, for accounting and tax purposes, is based
on the quote provided by the CONTRACTOR and composed by the following
approximated amounts:


(i)R$ 18,565,000.00 (eighteen million, five hundred sixty-five Thousand Reais)
equivalent to the purchase of materials;


(ii)R$ 9.085.000,00 (nine million, eighty-five Thousand Reais) equivalent to the
coordination and execution of the services of the Work;


(iii)R$ 11,850,000.00 (eleven million, eight hundred fifty thousand Reais)
equivalent to direct invoice of materials and services specified in the list
contained in ANNEX IV.


3.2.1 Part of the materials and services used for the work of the Project shall
be purchased by and invoiced to the CONTRACTING PARTY, as per the list mentioned
in ANNEX IV, as part of the fixed global price herein agreed in accordance with
clause 3.1. of this Agreement. These materials and services shall be provided by
the CONTRACTOR, under its exclusive responsibility, and the respective invoices
to be paid shall be delivered by the CONTRACTOR to the CONTRACTING PARTY.
3.2.2 Nonetheless the above-mentioned provision, it shall remain unaltered the
responsibility of the CONTRACTOR in respect of the term, quality and guarantees
of such materials and/or services to be implemented in the work of the Project.
The CONTRACTOR is not exempt from its responsibility in accordance with this
Agreement and the current applicable legislation in view of the form of
remuneration of these suppliers/service providers.
3.3. The abovementioned price was stipulated in July/2013, in accordance with
the Business Proposal, and on August, 1st, 2014, any remaining amount of the
price to be paid in accordance with Clauses 4.1 and 4.3 below, shall be monetary
readjusted only one time, in accordance with the variation of the Construction
National Cost Index, calculated and divulged by Getúlio Vargas Foundation
(“INCC-M/FGV”) from the last 12 (twelve)



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



months, i.e. from August, 1st, 2013 until July 31, 2014. Any further monetary
readjustment of the amount due under this Agreement shall only occur after 12
(twelve) months as from August, 1st, 2014.


3.4. The price is complete and it already includes costs/material, taxes,
tariffs, administration fees, the CONTRACTOR's profit, charges and fees of all
kinds, including any and all burdens arising from the performance of the works
at nighttime and outside regular working hours, Sundays and bank holidays, that
may be required for the fulfillment of this Agreement.
3.5. For the purposes of the provision of item “ii” of Clause 3.1 above, monthly
measurements shall be performed, whilst the object of the measurement shall only
be the services, materials and equipment proven to have been effectively
executed, applied or used by the CONTRACTOR, including those which are subject
to direct invoicing to the CONTRACTING PARTY, in accordance with Clause 3.2.1
above,.
3.6. The measurement of services effectively executed and which shall be the
basis for the CONTRACTOR’s invoices, shall be performed monthly at the location
of the Project, by the 25th (twenty fifth) day of each month, in accordance with
the Physical and Financial Chronogram (ANNEX III). The CONTRACTING PARTY shall
accompany the measurements, appointing an agent for such purposes, that may be
its employee, or a subcontractor. The CONTRACTOR shall previously and monthly
inform, in writing, the CONTRACTING PARTY, in respect of the day and hour in
which the measurements shall be conducted, when the CONTRACTING PARTY shall
refuse or accept to, in writing, accompany such activity.
3.7. The CONTRACTOR shall not be entitled to any indemnification, repayment or
compensation, it being agreed that the CONTRACTOR shall only be entitled to
remuneration for the supplies and services actually performed.
3.8. Regardless of the right to accompany the measurement mentioned in Clause
3.6 above, the CONTRACTING PARTY shall have five (5) business days following the
CONTRACTOR’s presentation of the measurement reports, to analyze and make
comment, in writing, on the sums presented and issue an opinion on the quality,
amount and timeliness of the services. Should the CONTRACTING PARTY not agree
with the measurement presented, the CONTRACTING PARTY shall explain to the
CONTRACTOR, in writing, the reason(s) for its non-acceptance. The amounts
relating to the undisputed items shall be paid in accordance with Clause 4.2 and
followings below, and those relating to the amounts under dispute shall be owed
upon maturity of the next



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



installment, provided the CONTRACTING PARTY’s observations have been met in
relation to those items it considered to be unfinished and/or not performed
and/or if performed, were not in conformity as they should be.


4. FORM OF PAYMENT


DOWN PAYMENT


4.1 The receipt related to the amount mentioned in item “i” of Clause 3.1 shall
be issued in the name of the CONTRACTING PARTY within 10 (ten) days as from the
execution of this Agreement, as a down payment. The down payment shall be offset
pro rata against the amounts indicated in the invoices issued in accordance with
Clause 4.2 below during the Work of the Project. .
4.1.1 The payment shall be effected by the CONTRACTING PARTY within 15 (fifteen)
calendar days as from the receipt mentioned in the previous clause.


THE INSTALLMENTS OF THE PHYSICAL AND FINANCIAL CHRONOGRAM


4.2 The invoices related to the amounts mentioned in items (i) and (ii) of
Clause 3.1 shall be issued in the name of the CONTRACTING PARTY only upon the
approval by the CONTRACTING PARTY of the respective measurement reports.
4.2.1 The CONTRACTOR shall issue the respective invoices within 10 (ten) days as
from the approval of the measurement reports, in accordance with Clause 3.8. The
payments shall be effected by the CONTRACTING PARTY within 15 (fifteen) calendar
days as from the receipt of the invoice, except in the event of non- conformity
of the invoice with approved measurement report presented in accordance with
Clause 3.8 above.
4.2.2 The CONTRACTOR shall issue against the CONTRACTING PARTY only those
invoices relating to the services performed, measured and approved beforehand by
the CONTRACTING PARTY, based upon the monthly measurements provided in this
Agreement, whilst the measurements and approvals of such should take place by
the day of the month established herein, being limited to the maximum amount
established in the Physical and Financial Chronogram contained in ANNEX III.
4.2.3. The invoices issued which are not in accordance with this Agreement shall
not be considered for payment.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



4.2.4. All measurements of the services executed under the terms of this
Agreement and which shall give rise to the invoices from the CONTRACTOR should
be performed monthly, at an address indicated by the CONTRACTING PARTY, whilst
the CONTRACTOR shall send a complete dossier on each measurement by the 10th
(tenth) day of the month following the execution of the services, which shall
include the following documents at the very least:


(i) A detailed report of all the services executed during the period, indicating
any possible physical or financial delays and/or early completions of each
service in relation to the established expectations;


(ii) A report on all the equipment, machines and tools used in the Project’s
work during the month in question;


(iii) A report on all its effective Project works, performed not only by the
CONTRACTOR, but also by its sub-contractors, with the respective professional
qualifications being discriminated;


(iv) A budget forecast on disbursements to be made by the CONTRACTING PARTY for
the forthcoming quarter;


(v) A summary of the technical, legal and administrative arrangements either
implemented or to be implemented during the period;


(vi) A monthly photographic record showing the progress of the Project work.


4.2.5. Payment of the invoices issued on the terms and conditions established in
clause 4.2. shall always consider the pro rata offset of the down payment amount
actually received by the CONTRACTOR in advance in accordance with item “i” of
clause 3.1.


RETENTION INSTALLMENT


4.3 The invoice related to the amount mentioned in item “iii” of Clause 3.1
shall be issued in the name of the CONTRACTING PARTY, within the term and in
accordance with Clause 6, without prejudice to the necessity of compliance with
this Clause 4.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------





GENERAL CONDITIONS


4.4. The payment of the invoices issued by the CONTRACTOR is contingent to the
presentation of documents that evidence the full payment of tax, labor and
social security charges relating to the workforce employed either directly or
indirectly through subcontractors in the rendering of services owed by the
CONTRACTOR to the CONTRACTING PARTY. For such, the Parties define, in a
non-finite matter, that they recognize as being proof of full payment of tax,
labor and social security charges (proofs of payment relating to the month prior
to the invoice(s) to be paid), but recognizing that this list is not limiting:
(i) payment slips from the National Institute of Social Security (“INSS) in
relation to social social security charges; (ii) payment slips for Municipal Tax
on Services (“ISS”); (iii) and payment slips for the Unemployment Guarantee
Investment Fund (“FGTS/GFIP”) relating to the personnel allocated to the work,
direct or indirectly; (iv) a declaration, signed by the legal representative of
the CONTRACTOR, stating the relationship of its employees and/or subcontractors
working on the Work, the total sum of its payroll (or of any subcontractor) for
the period, and that the payments presented relate to these employees; as well
as any others that may come to be necessary in connection with the relevant
governmental bodies and/or which may come into being; and (v) Measurement
Reports containing the status of the services executed, under the terms outlined
in this Agreement.
4.5. The CONTRACTOR’s and/or subcontractors’ employees’ monthly pay slips
mentioned above shall be made available to the CONTRACTING PARTY, at the Project
office, so that the CONTRACTING PARTY, or whosoever such may appoint, may have
access to them, at any time, in order to perform any audits it may deem to be
necessary.
4.6. The CONTRACTOR shall highlight on the invoice the percentage per activity
and, if applicable, the amount corresponding to the amount “RETAINED FOR SOCIAL
SECURITY”, stating on the same invoice the amount relating to the workforce, for
the purposes of withholding the social security contribution (INSS) in
accordance with applicable law.
4.7. Any billing made which is not in accordance with the regulations
established herein shall be considered as being irregular, unless preceded by
written authorization from the CONTRACTING PARTY, which shall return, forthwith,
any invoice issued which has not respected the contractual provisions, obliging
the CONTRACTOR to immediately



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



cancel those which are returned as a result of such error, providing the
CONTRACTING PARTY with proof of this procedure.


4.8. If there is a material error in the invoice, such will be returned to the
CONTRACTOR for the due corrections to be made and payment of such shall be made
within the established periods in this Agreement, such being counted as of
acceptance of the corrected invoice. If the situation concerns a serious error,
the invoice may only be re-presented once it has been remedied in such a manner
as is acceptable to the CONTRACTING PARTY.
4.9. No invoice shall be paid by the CONTRACTING PARTY without the CONTRACTOR
having proven the payment of all the tax, social security and labor
contributions to which it, the CONTRACTOR, the subcontractors or contractors are
subject, and all the legal norms and regulations to which they are bound have
been proven to have been fulfilled. The proofs of the contributions paid and to
be presented shall be those relating to the month prior to the execution of the
services.
4.10. Noncompliance with the procedures established for billing shall render
ineffective any document issued by the CONTRACTOR for the purposes of charging
the CONTRACTING PARTY, especially debt securities, which shall be considered to
be null and void and issued without cause, the CONTRACTOR being immediately
required to formally cancel them and send the respective proofs of cancellation
to the CONTRACTING PARTY.
5. LIABILITY OF THE PARTIES
5.1.     The CONTRACTOR's obligations include the following:


(i) Under its single and exclusive responsibility, to execute, coordinate and
supervise the works of the Project, as well as provide all the materials, and
specialized and useful labor necessary for the perfect execution, continuance
and conclusion of the services here contracted, as well as furnish, in the form
of a depository, that which is its responsibility, supplying everything that may
be of importance to the execution of the works of the Project and that are
sufficient to ensure the standard of quality and efficiency expected for its
conclusion;


(ii) To recognize that the general conditions, deadlines, instructions,
information, specifications, definitions, differences, plans, surveys, designs
and briefs provided by the CONTRACTING PARTY itself or by third parties, do not
exempt it from the responsibility, quality, safety, accuracy and good finishing
of the works of the Project, or



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



from the faithful fulfillment of the legal provisions and regulations applicable
to the works here contracted or arising there from;


(iii) To execute the services employing engineering methods that are recognized
and employed in works such as this, fully and strictly obeying the descriptions,
approved plans, specifications and other elements, paying attention to the
requirements regarding resistance of the materials and safety recommended by the
Brazilian Association of Technical Standards, by the Works Code of the location
of the Project and currently enforceable legislation;


(iv) Supply all the materials, equipment and tools and everything else necessary
for the full execution and conclusion of the services here contracted, in
accordance with this Agreement and its ANNEXES, strictly obeying the
specifications defined by the CONTRACTING PARTY and the applicable technical
norms. The CONTRACTOR may only acquire the materials and equipment related in
the mentioned ANNEX IV with the prior authorization of the CONTRACTING PARTY and
in strict observance of the suitable time of year for the acquisition of such,
that is, as they are needed for the timely execution of the Work of the Project,
with the CONTRACTING PARTY, for market reasons, having the right, at its sole
discretion, to authorize the CONTRACTOR to make advance purchases and/or orders
in its name, upon orders from such;


(v) To ensure that all those involved in the services here contracted use the
individual safety equipment specifically designed for works such as that being
contracted here, as well as supply Individual Protection Equipment (IPE)
suitable for those employees to use for the execution of the services, verifying
the effective use of such as determined by currently applicable legislation;


(vi) To assume full responsibility for all the salaries, charges (tax, labor and
social security), tax payments, insurance, indemnifications, work-related
accidents and all other expenditures arising from the labor relationship
maintained with the labor allocated to the execution of the services, whether
contracted directly or indirectly, assuming any and all responsibility for
charges or actions, such constituting the sole onus of the CONTRACTOR, which
hereby recognizes its role as sole employer and exempts the CONTRACTING PARTY
from any direct or indirect responsibility;





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



(vii) Whenever requested by the CONTRACTING PARTY and periodically as necessary,
to provide the relevant proofs of payment of taxes and duties inherent to its
activities and those arising from this Agreement, such which will allow the
CONTRACTING PARTY to accompany the enrollment and registration in the ‘CEI’
(INSS Specific Registration) which should be arranged by the CONTRACTOR, as well
as the obtaining of the CND (Debt Clearance Certificate) relating to the Project
works, it being at the sole discretion of the CONTRACTING PARTY whether it
directly provides the mentioned enrollment and registration and obtaining of the
CND;


(viii) To take responsibility, in the same way, for all the acts that it
practices or which its employees, subcontractors, agents or other persons
practice, who in one way or another, are connected to the CONTRACTOR in the
performance of the services that such shall provide to the CONTRACTING PARTY, as
well as any damages or accidents that occur, responding in civil and criminal
matters, including for third parties, and exempting the CONTRACTING PARTY from
any civil, environmental, property, labor, social security or tax responsibility
or any other order arising from the execution and/or non-execution of the
services and supply of materials to the CONTRACTING PARTY, immediately assuming
any and all charges, indemnifications, expenses and duties, fines and/or
infractions arising from its acts, exempting the CONTRACTING PARTY from any and
all responsibilities, be they with regard to third parties, or any municipal,
state or federal body;


(ix) To comply with the legislation concerning Environmental Policy and other
provisions from the environmental agencies that regulate this Agreement,
adopting all the measures and actions designed to avoid and/or correct damage to
the environment, as well as adopt all the environmental safety measures, in
accordance with the regulations imposed by the applicable municipal, state and
federal legislation, under the penalty of being subject to the fines outlined
herein, and to the compensatory penalties also applicable herein;


(x) Should there be defects or if the specifications and requirements of the
plan(s) have not been met, to immediately perform the respective corrections at
its own expense. If this is not done, the CONTRACTING PARTY may arrange for the
execution of this work by third parties, making the corresponding cost
deductions, relatively, to any amounts owed and still unpaid to the CONTRACTOR,
or charge these sums at a later date through



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



the applicable channels, together with indemnification for any losses and
damages that such fact may have brought about;


(xi) To take responsibility for the behavior of its employees or subcontractors,
being obliged to immediately replace them should they prove not to have the
necessary technical skills or show satisfactory conduct or, further, whenever
justifiably requested to do so by the CONTRACTING PARTY;


(xii) To take responsibility for the discipline, organization, cleanliness and
supervision of the Project works, materials and locations upon which such is
performed, supplying and coordinating the security necessary for the execution
of the Project work. The CONTRACTOR should also regularly remove the waste,
rubble or excess materials that may accumulate as a result of this Agreement
from all the Project work areas;


(xiii) Cover all expenses concerning freight, delivery and removal of materials
used for the execution of the contracted services, as well as supply all
transport for the mentioned materials necessary for the execution of the
contracted services, on the construction site;


(xiv) Maintain a “Works Log” book on the site of the Project, within which the
engineer responsible for the work here contracted should record the facts
relating to its progress, and relevant instructions, observations and
complaints. In the same way, the CONTRACTING PARTY, at its sole discretion, may
also record that which it feels is relevant, including but not limited to the
records for the purposes of Clause 1.7.1;


(xv) To take responsibility for the risks relating to any loss, theft, burglary,
damages or loss that the materials, tools, equipment or any other part of the
services under its security may be subject to, in the form of a depository, once
these materials and equipment have been acquired pursuant to this Agreement and
through until its definitive acceptance of the Project, as well as acceptance of
such by the municipal, state and federal agencies, public service
concessionaires and similar, included in this definitive acceptance being the
obtaining of the necessary “Occupancy Permit” (“Habite-se”) documents,
acceptance of the Project by the municipality and obtaining of the Fire
Department Inspection Certificate, if applicable, immediately replacing those
which may be stolen, burgled, damaged or lost, whilst it may contract specific
insurance for such eventualities at its own discretion and cost;



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------





(xvi) To coordinate its efforts together with the company/companies to be
contracted directly by the CONTRACTING PARTY for: (i) evaluating the plans of
the Project for the purposes of obtaining fee proposals for insurance for the
property or otherwise: (ii) the monitoring and inspection of the execution of
the Project works; (iii) besides others that may be contracted, such as in
respect of assistance in obtaining the Environmental Licenses and Operation
Permit;


(xvii) To coordinate its efforts together with the company/companies to be
contracted directly by the CONTRACTING PARTY for the purchase of industrial
equipment to be installed in the plant of the Project, such as the painting
booth, porticos and overhead cranes, amongst others;


(xviii) To obey the instructions of the CONTRACTING PARTY, when and if
necessary, with respect to relations with other companies that are working on
the Project, simultaneously with the CONTRACTOR, performing other services that
are not the object of the Agreement;


(xix) Maintain responsible and qualified professionals for the execution of the
services contracted, such who should be present at the location of the Project.
The CONTRACTOR’s technical and administrative team that is allocated to perform
the services involved in the Project work should be directed by at least one (1)
civil engineer, who is required to be domiciled and resident at Itú’s region,
and who should demonstrate proven experience in the execution of works of the
same nature as that of the Project, being contracted to work exclusively on the
Project and to permanently remain on the site of such;


(xx) To undertake the immediate registration of the Project work with the
Regional Board of Engineering and Agronomy (CREA), with delivery of the
respective Technical Liability Annotation (ART) on the services, within ten (10)
days of the signing of this Agreement, as well as, within the same deadline,
assume technical responsibility for the works of the Project with the local
Municipal Council;


(xxi) To take full responsibility for any activities that may be harmful to the
environment, such arising from omissions or actions it performs or which are
performed by its employees,



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



agents, service providers or any other individual or company connected to it, in
connection with the execution of the services that are the object of this
Agreement. Non-compliance with the provisions of this item shall subject the
CONTRACTOR to termination of the Agreement, such being its own fault, without
affecting its responsibility to cover the losses and damages caused to the
CONTRACTING PARTY or to third parties, or the fines established by those bodies
responsible for the protection of the environment.


(xxii) To make all measures for its employees and/or subcontractors to strictly
comply with the regulations relating to cleanliness, health and hygiene and to
the prevention of accidents recommended for similar services, obliging its
employees and/or subcontractors to use the respective safety equipment. In this
respect, the CONTRACTOR shall guarantee, during the whole term of this
Agreement, the correct preparation and maintenance of the PPRA and PCMSO in
respect of all workforce used in the Project, whether its own employees or
subcontractors’ employees;


(xxiii) To immediately halt any activity that does not concur with the
provisions of this Agreement or with legal requirements, whenever requested to
do so by the CONTRACTING PARTY or by any competent authority, whilst this also
applies to any activity that is not being executed in accordance with good
technical practices or which is placing the security and/or assets of the
CONTRACTING PARTY or third parties at risk;


(xxiv) To remove to an appropriate location, such being accepted by the
CONTRACTING PARTY and being duly licensed by the environmental authorities, all
waste arising from the execution of the services and, upon completion of the
Project works, arrange, at its own cost and risk, for the removal of materials,
equipment, debris and tools, returning the Project locations free, clear and
unencumbered of persons and items, with the construction site being left
definitively clean and free of debris;


(xxv) To coordinate the plans necessary for the execution of the Project work,
including special plans, regardless of their nature, it being clear that even
when such are executed by third parties, they are always to be recognized as
being under its sole responsibility;


(xxvi) To program the execution of the services in accordance with the
conditions established in the physical and financial chronogram outlined in
ANNEX III, complying



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



with the deadlines and conditions established herein, and keeping the
CONTRACTING PARTY informed at least weekly in relation to the Work of the
Project and the services performed, or immediately, whenever a problem arises in
the execution of the services or compliance with the abovementioned chronogram,
whilst it should also supply the CONTRACTING PARTY, at any time and whenever
requested, with information or details considered to be missing in relation to
the execution of the services;


(xxvii) To assemble, move and supply maintenance of sheds, deposits,
refectories, bathrooms, changing rooms and offices possibly used to meet the
needs of the Project works and operation of the personnel, as well as temporary
connections (lighting, meters, energy outlets, etc.) for energy, electricity,
water, waste and telephones;


(xxviii) Provide temporary and permanent connections for water and waste, as
well as temporary connections for electricity and telephones, from their access
points outside the Project location to the general entry points; whereas its
responsibility for payment of the respective consumer costs arising from the
connections will terminate together with the definitive delivery of the Project,
under the terms and conditions established herein. The CONTRACTOR also
undertakes to assist CONTRACTING PARTY on the procedures with the public service
concessionaires in order to obtain permanent connections for electricity and
telephone;


(xxix) To take all precautions and care in order to guarantee the integrity and
security of workers and bystanders during the execution of all the stages of the
Project works, taking responsibility for any damages caused or losses that may
possibly occur;


(xxx) To provide, at the end of the services necessary for the final delivery of
the Project, the certificates of guarantee/manuals containing instructions for
the use, conservation and upkeep of all that constitutes the Project, especially
its installments and equipment;


(xxxi) To hold the CONTRACTING PARTY, its partners, administrators, managers,
employees and representatives (“RELATED PERSONS”) harmless from any action,
complaint, indemnification, damage or responsibility relating to this Agreement
or resulting from it, as well as immediately indemnify and repay all such
persons with all expenses, including attorneys’ fees incurred or relating to the
defense of any process or order, be it judicial or extrajudicial, relating to
this Agreement, especially where such is



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



of a labor, tax, environmental or civil liability nature, filed by third
parties, in which the CONTRACTING PARTY becomes involved. Should any form of
litigation occur, such involving acts or facts relating to this contractual
arrangement, in which the CONTRACTING PARTY and/or connected persons figure as a
party, plaintiff, defendant, joint party, assistant or opponent, the CONTRACTOR
is obliged, at its own expense, to challenge and present all legally applicable
resources, and not close the claims by means of judicial or extrajudicial
settlement, waiver, recognition of rights, withdrawal or any other form of
litigation arrangement, without the express prior agreement of the CONTRACTING
PARTY with the terms that it will put an end to the claim. Should the
CONTRACTING PARTY and/or RELATED PERSONS occasionally be ordered to indemnify or
make any payment as a result of this contractual arrangement, the CONTRACTOR
will indemnify and repay the costs incurred, without the CONTRACTING PARTY
and/or the abovementioned RELATED PERSONS, at any time, being held responsible
for any indemnifications, including those involving lost profits, related to or
arising from this contractual arrangement;


(xxxii) To maintain the property where the Project is located free and clear of
any liens, debts, encumbrances, charges, obligations, risks and others, as well
as immediately indemnify and reimburse the CONTRACTING PARTY of any and all
expenses, including but not limited to attorney fees incurred or deriving from
the judicial, extrajudicial or administrative proceeding connected with acts or
omissions of the CONTRACTOR that may affect the property where the Project is
located, particularly those related to labor, tax, environmental and civil
liability matters virtually proposed by third parties;


(xxxiii) To inform the CONTRACTING PARTY whenever there are modifications to the
current tax or labor legislation, especially, but not limited to, the payment of
taxes by the CONTRACTOR for the issuance of Invoices to the CONTRACTING PARTY.
Should such modifications mean benefits, advantages, rebates or reductions in
payment, the CONTRACTOR is obliged to assess the amounts corresponding to the
benefits/advantages/rebates/reductions, dividing them into equal parts (50%/50%)
at the right time, that is, during the month of the assessment;


(xxxiv) To respect and adopt the suggestions made by the CONTRACTING PARTY in
relation to subcontractors that become necessary for the execution of services
or installation



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



of equipment, such as, but not limited to: catering; painting booth service
provider; supplier of shot blast;


(xxxv) To inspect or cause to be inspected all materials and equipment to be
incorporated in the Project and to reject those items not in compliance with the
requirements of this Agreement. CONTRACTOR also shall oversee the manner of
incorporation of the materials and equipment in the Project and the workmanship
with which such materials are incorporated. CONTRACTOR shall require the
subcontractors to perform the subcontracts in accordance with the relevant
requirements of this Agreement and, in performing the duties incident to such
responsibility, CONTRACTOR shall issue to the subcontractors such directives and
impose such restrictions as may be required to obtain compliance by the
subcontractors with the terms of the subcontracts and the relevant terms of this
Agreement. CONTRACTOR shall establish management control systems and provide
construction management services for the Work of the Project in accordance with
the standards of performance set forth in this Agreement;


(xxxvi) To procure and pay for, in CONTRACTOR’S name as an independent
contractor and not as agent for CONTRACTING PARTY, all CONTRACTOR and
subcontractor labor, materials, equipment, supplies, manufacturing and related
services (whether on or off the Property) for construction of and incorporation
into the Project which are required for completion of the Project in accordance
with this Agreement and are not explicitly specified to be furnished by
CONTRACTING PARTY pursuant to this Agreement. All such items shall be new and of
the specified highest quality, and free from improper workmanship or defects;


(xxxvii) During performance of the services contemplated by this Agreement, to
arrange and pay for the provision of waste disposal services, electricity,
water, telephone, and any other necessary utilities or services in sufficient
quantities to enable Contractor to perform the services and other work required
hereunder;


(xxxviii) To subcontract for the performance of all or part of the Work to be
performed pursuant to this Agreement. In the event Contractor elects to
subcontract any part of the work to be performed with any other third party, it
shall notify CONTRACTING PARTY at least ten (10) calendar days prior to the date
of the execution of the corresponding agreement. In the event CONTRACTING PARTY
has reason to object to the



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



subcontracting in question, it shall notify Contractor of its reasons within
five (5) calendar days from the day on which CONTRACTING PARTY received such
notice in which case Contractor shall not execute the agreement in question. If
CONTRACTING PARTY does not notify Contractor of any objections within such five
(5) day period, CONTRACTING PARTY shall be deemed to have approved Contractor’s
subcontracting, and Contractor shall have the right to proceed with the
agreement. CONTRACTING PARTY shall not unreasonably object to any subcontracting
proposed by Contractor;


(xxxix) To undertake to immediately protect, indemnify and hold the CONTRACTING
PARTY harmless from and against any and all liabilities of any nature,
including, without limitation, tax and labor liabilities. For such purposes,
liability(ies) shall mean the amount of any loss (whether accrued, contingent or
otherwise), including damages, sanctions, demands, claims of whatever nature,
including but without limitation, judicial, administrative and arbitration
proceedings, provisions, liabilities, costs, penalties, indemnities, expenses
(including reasonable attorney’s fees), or any other kind of damages, whether
accrued or contingent, as a result of any event related to the CONTRACTOR’s own
activities and business.


5.2. The CONTRACTING PARTY's obligations include the following:


(i) Provide the CONTRACTOR, if necessary and in addition to the information and
specifications that are already outlined herein, with technical information and
information on internal administrative regulations and procedures, security and
quality, or any other information which, at its sole discretion, it has deemed
to be necessary for the fulfillment of this Agreement;


(ii) Halt the services underway, entirely or partially, at any time, whenever it
considers such a step to be necessary; refuse any service or material that does
not meet the specifications established herein or, in a more wide-reaching
sense, are not in line with the attributes compatible with the Work of the
Project; without any responsibility being imputed to it in any sense should it
not be heeded, and accept or refuse companies and/or professionals contracted or
indicated by the CONTRACTOR as suppliers or subcontractors, at CONTRACTING
PARTY’S sole discretion;





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



(iii) Notify the CONTRACTOR whenever it recognizes or becomes aware of an
infraction to any of the provisions outlined herein, applying the relevant
penalties and, when necessary and whenever the infraction requires it, adopt
actions to suspend, deduct or retain payments to the CONTRACTOR;


(iv) Withhold, for due payment, those sums corresponding to taxes or other
possible charges falling on the payments owed to the CONTRACTOR, as stipulated
by the law;


(v) The CONTRACTING PARTY shall also release the payment after approval of the
inspections and reports mentioned herein, as well as after the issuance of the
respective invoices within the accepted period, as stated in this Agreement.


6. RETENTION


6.1. In order to guarantee the execution of the services here contracted and to
ensure performance of all the responsibilities charged to the CONTRACTOR,
including possible labor, civil, social security or tax receivables for which it
is responsible that may possibly be pending following the termination of this
Agreement, the CONTRACTING PARTY shall retain from the CONTRACTOR a sum
corresponding to five percent (5%) of the total sum of the price of the
Agreement (“Retention”), also stressing that the release of these sums shall
only take place upon final acceptance of the Project, without affecting the
other discounts outlined herein or established by applicable legislation.
6.2. The sums retained by the CONTRACTING PARTY, under the terms of this Clause,
shall not be released in any form to the CONTRACTOR should such party interrupt
or provide cause for interruption, in whole or in part, of the fulfillment of
this Agreement before it has ended, without prejudice to the penalties outlined
herein, or the charging of losses caused to the contracting parties.
6.3. Should the value of the retained sum in cash be used during the execution
of the services outlined herein, regardless of the reason, the CONTRACTING PARTY
is authorized to retain extraordinary sums, with no limit on the sum, for
reestablishment of the guarantee, until the previously accumulated sum has been
reached.
6.4. The total amount of the Retention in cash provided by the CONTRACTOR in the
above-mentioned form or, in the case of use without later replacement, the sum
which remains, shall be released to the CONTRACTOR, within twenty one (21) days
of the



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



signature date of the Term of Delivery of the Work, which shall be issued as per
clause 8.3.


7. PENALTIES


7.1. In the event of noncompliance by the CONTRACTOR of any of the Milestone
Dates listed in chronogram indicated as ANNEX V within the terms set out thereof
and in accordance with the conditions duly approved by the CONTRACTING PARTY as
per Clause 8 below, the CONTRACTOR shall be subject to a daily penalty
corresponding to 0.05% (zero point five percent) of the value of such item,
limited to 10% (ten percent) of the value of the item, without prejudice to the
CONTRACTING PARTY's right to terminate this Agreement and claim indemnification
for losses and damages.
7.1.1. Notwithstanding the immediate imposition of the penalties established in
the previous clause, in the event that the CONTRACTOR provides for the
definitive delivery of the Project within the term set out in clause 2.2. herein
and in accordance with the conditions duly approved by the CONTRACTING PARTY,
the penalties potentially charged by the CONTRACTING PARTY against the
CONTRACTOR for the noncompliance of the terms established in the Milestone Dates
during the course of the Work of the Project will revert in favor of the
CONTRACTOR and must be paid by the CONTRACTING PARTY simultaneously with the
retention installment mentioned in clause 4.3 of this Agreement.
7.2. In addition to the above-mentioned, in the event of late delivery of the
Project in noncompliance with the terms of this Agreement, the CONTRACTOR shall
be subject to a monthly penalty corresponding to 2% (two percent) of the updated
fixed global price of this Agreement, being the first penalty triggered on the
first business day after the term agreed for the delivery of the Project and the
remaining ones on the same day of the following months until the final
conclusion of the Project in accordance with this Agreement, without prejudice
to the penalty set out in Clause 7.1 above.
7.3.      In the event of noncompliance of the obligations set out in this
Agreement by any party, expect for those contemplated in Clauses 7.1 and 7.2,
the infringing party shall be subject to a penalty corresponding to 2% (two
percent) of the amount of this Agreement, without prejudice to the termination
of this Agreement in accordance with Clause 9.1, subject to the other party´s
right to claim indemnification for losses and damages.





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



7.3.1 The Parties agree that the termination of this Agreement in accordance
with the provisions of Clauses 9.2 and 9.3. below will not result in any
penalties or compensation.


7.4. In the event of noncompliance with payment obligations by either party, the
infringing party shall incur a penalty of 2% (two percent) of the current amount
of the debt, increased by interest at the rate of 1% (one percent) per month,
plus adjustment for inflation purposes in accordance with the price index called
"IGP-MG/FGV".
7.5. The CONTRACTOR expressly authorizes the amount of the penalties possibly
imposed pursuant to the terms hereof to be offset from the amounts owing to it
by virtue of fulfillment of this Agreement, including from the retention amount
mentioned in Clause 6 of this Agreement.
8. ACCEPTANCE OF SERVICES
8.1. The locations upon which the Project work has been performed should be
delivered in a perfectly clean state by the CONTRACTOR, as should the Project
with all the permanent connections executed and accepted by the public service
concessionaires.
8.2. The delivery of the Work and the drafting of the Term of Delivery of the
Work shall follow the order outlined below:
(i) Upon completion of the services, the CONTRACTOR shall formally communicate
the date of the delivery of the Project to the CONTRACTING PARTY;


(ii) The CONTRACTING PARTY shall have a period of ten (10) days to perform
inspections together with the CONTRACTOR, occasion in which it shall inform the
latter, in writing, the list of pending items and repairs necessary for the
complete fulfillment of the obligations set out in this Agreement and the final
delivery of the Project (“Check List”);


(iii) The CONTRACTOR shall have a maximum of thirty (30) days to, if necessary,
execute the required services listed in the Check List, after which, having been
reviewed and approved by the CONTRACTING PARTY, the Project shall be received,
in writing, by the CONTRACTING PARTY, in accordance with the regulations
established herein;





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



(iv) If, following the period noted in paragraph “iii” above, defects and/or
repairs continue to be necessary, the CONTRACTING PARTY, or whosoever it elects,
is permitted to proceed with any repairs or other services necessary for the
conclusion of the Project, or furthermore, at its sole discretion, grant the
CONTRACTOR with a deadline by which the defects should be resolved. The amounts
disbursed by the CONTRACTING PARTY on such services should be offset against the
balance owed to the CONTRACTOR or, should such be insufficient, they shall be
charged to the CONTRACTOR and/or reduced in whole or in part from the sums
relating to the Retention, to which the CONTRACTOR declares its express
agreement;


(v) When the CONTRACTOR communicates to the CONTRACTING PARTY, in writing, the
full completion of the services outlined in the inspection report referred to in
paragraph “iii” above, a new joint inspection will be performed over the
subsequent ten (10) days, with the aim of formalizing the definitive delivery of
the Project and the delivery of the Term of Delivery of the Work.


8.3. For the Term of Delivery of the Work to be issued, the CONTRACTOR shall
deliver the documentation listed below to the CONTRACTING PARTY:


(i) INSS Debt Clearance Certificate (known as “INSS-Obra”);


(ii) ISS Debt Clearance Certificate, also in the name of the CONTRACTING PARTY,
if applicable, referring to the construction services that are the object of
this Agreement;


(iii) Certificate of Conclusion (“Occupancy Permit”) by the local Municipal
Council;


(iv) Manuals for Operation and Maintenance of the Building, systems and
equipment, as well as the respective certificates of guarantee from the
manufacturers and suppliers when applicable;


(v) “AVCB” or document required by the Fire Department;


(vi) Final “As Built” Plans/Designs faithfully representing the urbanization,
paving and infrastructure services, and the construction and installations
executed.





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



8.4. Upon delivery Term of Delivery of the Work, the CONTRACTOR shall receive
the Performance Bond contemplated in item “ii” of Clause 10.1.1 of this
Agreement.


9.
TERMINATION



9.1.    The CONTRACTING PARTY shall be entitled to terminate this Agreement, at
any time, upon the CONTRACTOR's default, and the latter shall not be entitled to
any claim or indemnification upon the occurrence of any of the events listed
below, without prejudice to the other cases expressly provided herein:


(i)Petition for its court-assisted or out-of-court restructuring and/or
bankruptcy;


(ii)Negligence in providing the services set out in this Agreement, in the
organization and management, as well as noncompliance with the design and/or
specifications, after receipt of written warning thereof from the CONTRACTING
PARTY;


(iii)Noncompliance with the labor, social security and tax related obligations
arising from this Agreement, including, but not limited to, the occurrence of
lack of payment of salaries, allowances, regular advances, transportation or
meal vouchers, or meals to its employees or service providers;


(iv)Noncompliance with orders or instructions formally issued by the CONTRACTING
PARTY or its representative;


(v)Transfer, assignment or subcontracting of any or all of the services
hereunder without the written consent of the CONTRACTING PARTY.


9.2.    At any time during the term hereof, and should it be in its interest,
with no need to express the reason for and upon mere written notice to the
CONTRACTOR, the CONTRACTING PARTY may unilaterally and immediately terminate
this Agreement and pay solely for the services approved in the monthly
measurements in accordance with the provision of Clauses 3 and 4 above and in
any other item set out in this Agreement,



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



and no penalty nor compensation of any kind may be claimed by the CONTRACTOR in
such event.


9.3.
In case it is not possible for the CONTRACTING PARTY to authorize the CONTRACTOR
to start the services in respect of the Work, in accordance with the terms and
conditions of Clause 2.2. above, due to the denial of the environmental
licensing for the Project, the CONTRACTING PARTY may terminate this Agreement,
and the CONTRACTOR will reimburse the CONTRACTING PARTY the amount paid as down
payment mentioned in item “i” of clause 3.1. above, without monetary adjustment,
deducting from the same the amount in respect of the services effectively
provided by the CONTRACTOR to the CONTRACTING PARTY, specifically the ones in
respect to the execution and approval of the plans for the Project, in
accordance with the Physical and Financial Chronogram included hereto as
Attachment III.

9.3.1.    It is hereby authorized the termination of the Agreement by the
CONTRACTING PARTY in case the environmental licensing is still under analysis by
January 31, 2014, in which case terms and conditions of the preceding clause 9.3
shall apply.
9.3.2.    The CONTRACTOR shall issue an invoice in the name of the CONTRACTING
PARTY in relation to the services effectively provided by the CONTRACTOR to the
CONTRACTING PARTY in accordance with the preceding clauses.
9.4.    If this Agreement is terminated due to default or unilaterally, the
procedures listed below shall be followed:


(i)The CONTRACTING PARTY shall authorize the payment of the invoices referring
to the services satisfactorily performed until the date of termination, with the
amount corresponding to possible penalties and other debts attributed to
CONTRACTOR being deducted. Should there be a balance in favor of the CONTRACTING
PARTY, the CONTRACTING PARTY shall be reimbursed by the CONTRACTOR no later than
seven (7) business days as from the termination for default or unilateral
termination;


(ii) The CONTRACTING PARTY shall have the right to take possession as well as
immediate and exclusive control of the Project works either executed or in
progress, and of the materials deposited on the construction site, and may use
the necessary equipment to continue with the Project works in order for there to
be no interruption in the services, whilst under such scenario, the CONTRACTING
PARTY will pay the CONTRACTOR



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



for the materials and equipment of which it has taken possession, providing
remuneration at a fair market price; and


(iii) The CONTRACTOR shall be required to deliver or return all documents,
reports, designs and any objects in its possession to the CONTRACTING PARTY,
within twenty-four (24) hours as of the termination due to default or unilateral
termination, irrespective of any notice by CONTRACTING PARTY.






10. INSURANCE


10.1. The CONTRACTING PARTY shall contract and pay the premium on the insurance
policies listed below, such relating to the implementation of the Work during
the performance of the Project Work:


(i) Cross Liability Insurance;


(ii) Engineering Risk Insurance.


10.1.1 The CONTRACTOR shall contract: (i) the insurance against accidents at
work whose coverage must be for the CONTRACTOR and subcontractors, shall not be
inferior to the minimum established by the Collective Labor Convention of the
professional category and (ii) a “Performance Bond” in the amount of ten percent
(10%) of the total sum of this Agreement, both of them being contracted with a
top-class insurance firm previously approved by the CONTRACTING PARTY, being the
latter declared as beneficiary of the Performance Bond mentioned in item “ii” of
this Clause 10.1.1.
10.1.2.    The Performance Bond shall be available to CONTRACTING PARTY until
(i) the delivery of the Term of Delivery of the Work, (ii) the date on which
this Agreement is terminated, or (iii) the date on which CONTRACTING PARTY draws
down the Performance Bond in its entirety, whichever date occurs first.
10.1.3. CONTRACTING PARTY may draw upon the Performance Bond in the event that:





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



a)
CONTRACTOR’s default persists beyond the applicable cure period, if any, and
CONTRACTING PARTY does not exercise its right to terminate the Agreement;



b)
CONTRACTOR’s default persists beyond the applicable cure period, if any, and
CONTRACTING PARTY exercises its right to terminate this Agreement;



c)
CONTRACTING PARTY intervenes in the performance of the services in accordance
with this Agreement and the completion costs of the Project exceed the contract
price less the amount previously paid to CONTRACTOR;



d)
Contractor fails to achieve final delivery of the Project within the term
established in Clause 2.2. above, except for the cases mentioned in Clause 2.8
above, and CONTRACTING PARTY has the right to collect late delivery penalties as
provided in clause 7.2 of this Agreement; or



e)
CONTRACTING PARTY is entitled to reimbursement under this Agreement.



10.2. The CONTRACTOR shall deliver proof of the insurance described in Clauses
10.1.1 and 10.6 of this Agreement to the CONTRACTING PARTY within 45 (forty
five) days at the most, counted as from the signing of this Agreement, with its
premiums duly paid, whilst proof of the contracting of such insurance shall also
be sent to the CONTRACTING PARTY.
10.3. All insurance policies shall be kept in effect and fully valid until the
effective acceptance of the Project by the CONTRACTING PARTY, in the manner and
conditions outlined in this Agreement.
10.4. The obtaining, by the CONTRACTOR, of the Performance Bond and other
insurance required in this Chapter does not have any effect in reducing,
lessening or affecting the obligations of such party, which shall also acquire
any additional insurance that is required by the law.
10.5. Payment of the insurance deductibles arising from possible losses that may
occur shall always be the responsibility of the CONTRACTOR, regardless of the
responsibility of the party contracting the insurance and is an integral part of
the value of this Agreement.
10.6. In addition to the insurance above mentioned, the CONTRACTOR will obtain a
contract of Guarantee Insurance, in the amount equivalent to the down payment
established



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



in item “i” of clause 3.1. above, to assure the reimbursement of the down
payment to the CONTRACTING PARTY, in case of termination of this Agreement.
10.6.1. The guarantee insurance mentioned in the preceeding clause shall be
contracted by the CONTRACTOR, with a top-class insurance firm, previously
approved by the CONTRACTING PARTY, within 15 (fifteen) days, counting from the
date of this Agreement. The contracting of such insurance, as well as proof of
the premiums duly paid, shall also be sent to the CONTRACTING PARTY as a
condition precedent to the payment of the down payment in accordance with clause
4.1. above.
10.6.2. The policy of the guarantee insurance mentioned in this section shall be
kept in effect and fully valid until the effective and full offset of the amount
mentioned in item “i” of Clause 3.1 against the due payments in respect of the
monthly measurements, in the manner and conditions outlined in this Agreement.
The amount of the guarantee insurance shall be pro rata reduced to the extent of
the implementation of the above-mentioned offsets.


11. GUARANTEE
11.1. The CONTRACTOR guarantees the quality, hardiness, safety and technical
perfection of the Project work to be executed by the CONTRACTOR for a period of
five (5) years, as established in article 618 of the Brazilian Civil Code,
counting from the final acceptance date of the Work and Project as established
herein, and characterized by the Term of Final Receipt of the Work, with
reciprocal release, signed between the Parties. The technical guarantee offered
here covers any and all defects discovered due to the poor execution of the work
covered herein, including those not covered by the above-mentioned legal
provision, obliging the CONTRACTOR to effect all the repairs necessary that have
been caused by errors or faults in the execution of the services, also obliging
the CONTRACTOR to redo the work as soon as the errors or faults have been
discovered or complained about by the CONTRACTING PARTY, as many times as may
prove to be necessary, observing the provisions of Clause 13.3 below.
11.2. The CONTRACTOR guarantees, furthermore, for the period of time
contemplated by law, or, if greater, for a period established by the respective
manufacturers, counted as from the delivery of the Project, the quality and
perfect working condition of the materials, equipment, installations and all the
other components it has supplied and employed on the Project, including the
mentioned periods of time starting from the date of delivery of the
installations, tested and approved by the CONTRACTING PARTY and by the public
service concessionaires, promising to fix or substitute, in whole or in part
what is found



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



to be defective or with the imperfections, duly proven, in the materials,
manufacturing or installation.
11.3. All the services which show defects, errors, faults or irregularities for
reasons attributable to the CONTRACTOR, its subcontractors, suppliers or any
other of its representatives or, furthermore, as a result of the employment of
insufficient or unqualified workforce, shall be disassembled and redone by the
CONTRACTOR, at its own expense, within a period of time that shall be determined
by the CONTRACTING PARTY, without any change being made to the contractually
agreed term.
11.4. Should the CONTRACTOR not promptly meet the requests for correction, the
CONTRACTING PARTY may mobilize the necessary resources, including contracting
third parties to complete the services that remain pending which costs shall be
reimbursed by CONTRACTOR to CONTRACTING PARTY. The CONTRACTING PARTY also has
the right to demand completion by means of applicable judicial measure should
the balance of credit owed to the CONTRACTOR not be sufficient.


12. CONFIDENTIALITY


12.1.    For the purposes of this Agreement, “Confidential Information” means
any and all information received by the CONTRACTOR or its employees and which is
not generally known to the market in which the CONTRACTING PARTY operates or may
operate in the future, and, further information which should obviously be
considered confidential information concerning the affairs and objectives of the
CONTRACTING PARTY, including the very existence of this Agreement, as well as
any other data, technical or “ specifications relating to the Project.
12.2.    For a period of five years as from the last service rendered to the
CONTRACTING PARTY, all confidential information shall remain undisclosed by the
CONTRACTOR and its employees and subcontractors, and it shall not be disclosed
to any third parties. The CONTRACTOR must abstain from holding any meetings with
third parties in regard to the services hereunder without the prior and express
authorization of the CONTRACTING PARTY and, further, without the presence of one
of its representatives.
12.3.     The CONTRACTOR further agrees not to use any confidential information
received from the CONTRACTING PARTY for any other purposes, except as required
for the purposes of certain agreements between the CONTRACTOR and the
CONTRACTING PARTY.





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



13. MISCELLANEOUS


13.1. The CONTRACTOR may not transfer or assign, in whole or in part, this
Agreement or the obligations and rights provided herein, without the prior and
express written consent of the CONTRACTING PARTY.


13.2. This Agreement and its respective annexes faithfully and wholly represent
the entire understanding between the Parties and shall supersede all other prior
negotiations, representations and agreements, whether oral or written. This
Agreement may be amended only through a separate written instrument signed by
both contracting parties.
13.3. All notices, requests, claims, and other communications required herein
shall be made in writing and be signed by or on behalf of the sender and
delivered by e-mail, pre-paid registered or first class mail, return receipt
requested, or by express courier service or, further, by personal delivery, to
the addresses stated in the preamble to this Agreement.
13.3.1. For the purposes of Clause 13.3 above, only the following e-mails shall
be deemed valid:
If to the CONTRACTING PARTY:


Matheus de Carvalho Thaumaturgo
matheus.thaumaturgo@nmhg.com and
Darwin Scussel
darwin.scussel@nmhg.com


If to the CONTRACTOR:


toda@toda.com.br and
Paulo Roberto Morais
pauloroberto@toda.com.br
13.3.2. Any change of address may only be communicated, in writing, by either
Party, with notice of receipt.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



13.4. Either party's failure to enforce compliance, in due time and manner, with
any clause or condition provided herein, shall be deemed as mere tolerance and
shall not imply its renewal, nor the relinquishment of the right to enforce it
in the future, without affecting the enforceability and validity of this
instrument and the conditions hereof.


13.5. This Agreement is binding upon the Parties and their successors for
whatever reason, being an extrajudicial, enforceable instrument pursuant to
article 585, item II of the Brazilian Code of Civil Procedure.
13.6. Any amendment, renewal or modification of this Agreement shall be valid
only if signed by the Parties, together with two (2) witnesses, expressly
stating the provisions which have been suppressed, amended or changed.
13.7. Except in the events provided herein, this Agreement is executed on an
irrevocable and irreversible basis, without any right to reconsideration, and it
shall be binding upon the Parties and their successors for whatever reason.
13.8. In the event of any discrepancy or conflict between the provisions of this
Agreement and the other annexes that are a part hereof, the provisions set forth
in this Agreement shall prevail. In the event of cases unforeseen in this
Agreement, the information contained in the annexes attached hereto, and which
are an inseparable part of this instrument, shall prevail.
13.9. Nothing contained in this Agreement shall create a joint venture or
association relationship between the Parties, and neither Party shall have the
power to bind the other, in any manner, as a result of the relationship created
pursuant to the terms hereof.
13.10. This Agreement shall be valid and effective as from this date and shall
remain in full force and effect until final completion of all activities
involved in the services in conformity with the terms and conditions established
herein, without prejudice to any liabilities, obligations and rights which,
notwithstanding the expiration hereof, shall remain in force so that they may
produce their respective effects.
13.11. If, for any reason, any of the provisions of this Agreement become or be
held invalid, illegal or unenforceable by any court with competent jurisdiction,
the Parties shall negotiate other provisions in good faith to replace them,
which shall not be invalid, illegal or unenforceable and are capable of
maintaining, to the maximum extent possible, in all circumstances, the balance
of their business interests. In this event, the other provisions hereof shall
not be affected thereby, but rather, shall remain in full force and effect.



1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



13.12. Any supervening documents that may be established in accordance with the
contractual conditions set forth herein shall be valid only if signed and
delivered by the representatives designated by the Parties.


14. DISPUTE RESOLUTION


14.1. Any dispute or claim arising from this Agreement or relating to it or
concerning its violation (jointly to be referred to as “Disputes”) shall be
resolved by means of amicable negotiation between the Parties.
14.2. Should an agreement not prove to be possible, the case under dispute shall
then be forwarded for arbitration and resolved by such means, in São Paulo, in
accordance with the norms of the Arbitration Center of the American Chamber of
Commerce in São Paulo (“Amcham”). To start the arbitration proceedings, one of
the Parties shall notify Amcham, which will send a copy to the other Party. The
Parties shall agree with the nomination of a single arbiter within ten (10) days
counting from notification of the start of the proceedings. Should the Parties
not manage to nominate a single arbiter, the President of Amcham will undertake
to make such nomination. The sole arbiter shall apply the laws of Brazil. The
arbitration shall be performed in the Portuguese language. The appraisal, which
shall bind both parties, shall be issued in written form by the arbiter within
one hundred and eighty (180) days counting from the initiation of the
arbitration proceedings (whilst such period may only be extended upon the mutual
agreement of the parties and the arbiter). The possibility of submitting
Disputes to arbitration or not shall also be determined by the arbiter. The
Parties shall take equal responsibility for the shelving costs and Amcham’s
other administrative costs, as well as the arbiter’s fees and expenses. Law
9.307/1996 (the “Arbitration Law”) shall regulate the interpretation and
compliance with this Clause.
14.3. For the purposes established in Article 7 of the Arbitration Law, the
Parties agree to submit themselves, solely for the purposes of the resolution of
such matters, to the jurisdiction of the judicial district of São Paulo, State
of São Paulo, Brazil.





1    Working translation only; the Portuguese version governs.



--------------------------------------------------------------------------------



In witness whereof, the parties have executed this Agreement in three (3)
counterparts of the same content and for one and the same purpose, in the
presence of the witnesses also signing below.


São Paulo, October 31, 2013.


 
/s/ Hugo Moraes Barros

NACCO MATERIALS HANDLING GROUP BRASIL LTDA.
CONTRACTING PARTY


 
/s/ Satoshi Mikami
/s/ Tetsuya Yamada

CONSTRUTORA TODA DO BRASIL S/A
CONTRACTOR






Witnesses:


/s/ Lucio A. Nubile
 
 
Name: Lucio A. Nubile
 
 
ID: 8.965.404
 
 



/s/ Osvaldo Y. Nagasawa
 
 
Name: Osvaldo Y. Nagasawa
 
 
ID: 9.546792-7
 
 





    



1    Working translation only; the Portuguese version governs.

